Exhibit 10.1

 

[g27212kgimage002.jpg]

NON-QUALIFIED STOCK OPTION
AGREEMENT

 

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF SHARES
OF COMMON STOCK

 

OPTION PRICE
PER SHARE

 

SOCIAL SECURITY
NUMBER

«First» «Last»

 

M

 

D

 

200__

 

«M    OF  SHARES»

 

$

      

 

«NATIONAL  ID»

«Street1»

 

EXPIRATION DATE

 

 

 

 

 

 

«City», «State» «Postal»

 

M

 

D

 

201__

 

 

 

 

 

 

 

1.               The Option.  Alliant Techsystems Inc., a Delaware corporation
(the “Company”), hereby grants to the individual named above (the “Employee”),
as of the above Grant Date, an option (the “Option”) to purchase the above
Number of Shares of Common Stock of the Company for the above Option Price Per
Share on the terms and conditions set forth in this Non-Qualified Stock Option
Agreement (this “Agreement”) and in the Alliant Techsystems Inc. 1990 Equity
Incentive Plan (the “Plan”).

 

2.               Exercise of Option.  The exercise of the Option is subject to
the following terms and conditions:

 

(a)          The Option may be exercised only by the Employee (or by appropriate
representatives in the event of the Employee’s death), in whole or in part from
time to time as provided in Paragraph 2(b) below, during the period commencing
on the dates set forth in Paragraph 2(b) below and ending on the earlier of (i)
the above Expiration Date or (ii) the expiration of the applicable period
following the date of the Employee’s Termination Of Employment (as defined in
the Plan) with the Company or one of its Subsidiaries, as provided in Paragraph
4 below.  In no event, however, may the Option be exercised to any extent after
the Expiration Date.

 

(b)         The Option shall become exercisable in full on the third anniversary
of the Grant Date.  Once the Option has become exercisable, it may be exercised
at any time thereafter, subject to the provisions of this Agreement.

 

3.               Manner of Exercise.  The Option shall be exercised by the
delivery of written notice of exercise (the “Notice”) to the Vice President of
Corporate Human Resources of the Company at its executive office.  The Notice
shall be on such form as the Company may prescribe and shall specify the number
of shares of Common Stock of the Company as to which the Option is being
exercised (the “Shares”), and shall be accompanied by payment of the purchase
price of the Shares either in cash (certified or cashier’s check payable to the
Company) or by the delivery of Common Stock of the Company, or both.  The Notice
shall also be accompanied by such other information and documents as the
Company, in its discretion, may request.

 

4.               Termination of Employment.  Subject to the provisions of
Paragraph 2 above, the Option may be exercised as provided in the Plan and this
Agreement to the following extent for the following period after the Employee’s
Termination of Employment:

 

(a)          For three years if Termination of Employment is a result of the
Employee’s death, prorated based on the number of whole months that have elapsed
between the Grant Date and the Employee’s Termination of Employment, and for 180
days following death after Termination of Employment to the extent exercisable
on the date of Termination of Employment;

 

(b)         For three years after Retirement (as defined in the Plan) or
involuntary layoff to the extent exercisable on the date of Termination of
Employment;

 

(c)          For three years after Disability (as defined in the Plan) prorated
based on the number of whole months that have elapsed between the Grant Date and
the Employee’s Termination of Employment; or

 

(d)         For 90 days after Termination of Employment by reason of voluntary
layoff or any other reason, other than for cause, to the extent exercisable on
the date of Termination of Employment.

 

The Option may not be exercised following Termination of Employment for cause.

 

5.               Income Taxes.  The Employee is liable for any federal, state
and local income or other taxes applicable upon the grant or exercise of the
Option or the disposition of the Shares.  Upon exercise of the Option, the
Employee shall promptly pay to the Company in cash, and/or the Company may
withhold from the Employee’s compensation or from the Shares an amount necessary
to pay, all applicable taxes required by the Company to be withheld or collected
in connection with the exercise of the Option.  For federal income tax purposes,
the Option shall not be eligible for treatment as a qualified or incentive stock
option.

 

6.               Acknowledgment.  The Option may not be exercised in whole or in
part until the Employee dates and signs the form of Acknowledgment below and
returns a signed copy of this Agreement to the Company.  By signing the
Acknowledgment, the Employee agrees to the terms and conditions of this
Agreement and the Plan and acknowledges receipt of a copy of the Prospectus
related to the Plan.

 

ACKNOWLEDGMENT:

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

 

 

DATE

 

Daniel J. Murphy

 

 

President & Chief Executive Officer

 

 

 

SOCIAL SECURITY NUMBER

 

 

 

--------------------------------------------------------------------------------